Citation Nr: 1618861	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1957 to October 1960 and from December 1960 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Winston-Salem, North Carolina.  

In July 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript is of record.

The claim was previously before the Board in January 2015, at which time the Board remanded the above-listed claim, as well as an additional claim of entitlement to service connection for hypertension, for further development.  

Subsequently, in a January 2016 rating decision, the Appeals Management center (AMC) granted service connection for hypertension, assigning an evaluation of 10 percent effective February 2, 2009.  As this represents a full grant of the benefits sought on appeal, that claim is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The claim of entitlement to service connection for sleep apnea, however, remained denied.  See January 2016 Supplemental Statement of the Case (SSOC).  Accordingly, that claim has returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran has been diagnosed as having sleep apnea.  See, e.g., December 2009 Womack Army Medical Center, Ft. Bragg, North Carolina (WAMC) Outpatient Treatment Note (diagnosing sleep apnea based on both the Veteran's complaints of "sleeping issues," insomnia, morning tiredness, and frequent waking during the night, and the Veteran's wife's reports of loud snoring and frequent pauses in breathing); January 2010 WAMC Consultation Report (reflecting a provisional diagnosis of sleep apnea based on the "reported periods of apnea throughout the night[;] difficulty falling asleep and frequent wakings[;] excessive tiredness during the day[; and] fall[ing] asleep easily when sitting still during the day"); February 2010 VA Pulmonary Diagnostic Study Report (diagnosing obstructive sleep apnea following an attended overnight polysomnography study); April 2015 VA Examination Report (noting a current sleep apnea diagnosis); December 2015 WAMC Active Problems List (including sleep apnea).  The April 2015 VA examiner noted the Veteran's report that he initially manifested symptoms including "snoring loudly/witnessed episodes of apnea/daytime fatigue" during his active service following his return from Vietnam in 1969.  Additionally, the VA examiner stated that the Veteran's service treatment records (STRs) were silent for any complaint, diagnosis, or treatment of sleep apnea.  Based on the "lack of evidence in the service treatment records that the [Veteran] had obstructive sleep apnea while on [active duty]," the VA examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to his military service.

Although the service treatment records do not show treatment for any sleep problems, the Board finds that the Veteran is competent to report the onset of symptoms including snoring, cessation of breathing, frequent waking, and insomnia during his active service.  See, e.g., February 2013 Statement; April 2013 Substantive Appeal (VA Form 9); July 2014 Board Hearing Testimony.  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see, too, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing a continuing sleep pathology during and since his active service, as the onset, frequency, and duration of such symptoms as snoring, insomnia, morning tiredness, frequent waking during the night, and frequent pauses in breathing are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).


The Board additionally finds his competent statements of continuing sleep symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's statements are bolstered by the sworn testimony of his spouse, who confirmed that she first observed his symptoms, including loud snoring and cessation of breathing, upon his return from service in Vietnam in 1969.  See July 2014 Board Hearing Testimony.  This evidence tends to validate the Veteran's assertion that he initially experienced an in-service sleep pathology, the symptoms of which continued to worsen in the years following his active service.

Furthermore, although the VA examiner provided a negative opinion, the Board finds that this opinion lacks probative value because it was based solely upon an absence of documentation of in-service complaints and findings in the service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Additionally, the Veteran has credibly explained that he did not seek treatment during service or for many years following his separation because he was not aware that the symptoms including snoring and interrupted sleep were indicative of an underlying disability or that such symptoms warranted medical intervention.  See, e.g., July 2014 Board Hearing Testimony; February 2013 Statement.  Significantly, the reported symptomatology of snoring and cessation of breathing formed the basis of the provisional diagnosis of sleep apnea by the Veteran's Department of Defense treating clinician.  See December 2009 WAMC Outpatient Treatment Note.  This assessment was subsequently confirmed by the February 2010 polysomnography study diagnosing obstructive sleep apnea.  See February 2010 VA Pulmonary Diagnostic Study Report.  


Accordingly, although, as the VA examiner emphasized, there is no confirmed diagnosis of sleep apnea during active service, there is competent and credible evidence of the Veteran's in-service manifestation of symptoms later diagnosed as sleep apnea.  Therefore, the Board resolves doubt in his favor and finds that service connection is warranted for sleep apnea on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


